Citation Nr: 1222042	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-03 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis right foot, with onychomycosis of the toenails, both feet.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Houston, Texas, and that RO now has jurisdiction over the claims on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran asserts that his service-connected tinea pedis right foot, with onychomycosis of the toenails, both feet, is worse than the current evaluation contemplates, and a higher compensable rating is warranted.  

The Veteran's service-connected right foot skin disability is currently evaluated as 0 percent disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  38 C.F.R. § 4.27.  

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2011).  

Diagnostic Code 7806 provides that a 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2011).  

The Board notes that effective October 23, 2008, VA revised portions of the rating schedule that addresses the skin.  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Additionally, his claim was received by VA in August 2006, prior to October 2008.  Thus, the revisions do not alter or affect the Veteran's claim.  

In August 2007, the Veteran was afforded a VA examination for his service-connected right foot skin disability.  As noted in the VA examination report, physical examination testing reflected moderate to severe onchomycosis of the bilateral toenail beds.  The toenails were described as being intact, thick, dark yellow discolored, rigid, and hypertrophic, without evidence of erythematous skin excoriations between the toes.  The VA examiner noted that there was no evidence of tinea pedis or ulcerations, and the skin was intact.  Dorsalis pedis pulse was 1+ and posterior tibialis pulse was 2+ bilaterally, diminished.  The VA examiner diagnosed him with bilateral onchomycosis.  

While the Board acknowledges the findings reported by the VA examiner in the August 2007 VA examination report, the VA examiner did not provide any physical findings concerning the service-connected right foot skin disability.  Specifically, the size of the affected area(s) was not reported, as is necessary under Diagnostic Code 7806.  Therefore, the results from the August 2007 VA examination is inadequate for rating purposes under the provisions of Diagnostic Codes 7813-7806 or any other potentially applicable criteria.  Because VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Also, in an April 2010 statement, the Veteran indicated that the he had a fungal infection of skin between his toes which was painful, itched and burned and that he had to use medication for the condition.  As such, he indicates that the condition as worsened.  An additional examination is needed for the appropriate examiner to ascertain the current severity and impairment of the Veteran's service-connected tinea pedis right foot, with onychomycosis of the toenails, both feet.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records pertaining to the Veteran's service-connected right foot skin disability as of February 2008, from the Texas Department of Criminal Justice in Navasota, Texas.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  The Veteran should also be apprised of such and given the opportunity to submit the reports.  

2.  Schedule the Veteran for a VA dermatology examination to determine the nature and current severity of his service-connected skin disability of the feet.  The claims file should be available for review and the examiner should note that it has been reviewed.  All indicated tests and studies should be conducted.  

The examiner should describe the area(s) of the body affected by the skin disorder, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.  

The examiner should also specifically note whether the Veteran has been prescribed any systemic therapy such corticosteroids or other immunosuppressive drugs, as well as the period of time prescribed during the prior 12 months.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


